DETAILED ACTION
Claims 1-22 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-22, Ryosuke et al. (EP 3012510 A1, hereinafter Ryosuke) in view of Rebernik (DE 10 2005 014479 A1, hereinafter Rebernik) represents the best art of record. However, Ryosuke in view of Rebernik fails to encompass all of the limitations of independent claims 1 and 13.
Regarding claims 1 and 13, Ryosuke teaches a device and method (see Abstract) for determining the thermal insulation quality of a double-wall, vacuum-insulated container (2), wherein the container has an outer wall facing the surroundings (4) and an inner wall defining an inner tank (3), wherein the vacuum chamber (20) is formed between the outer wall and the inner wall of the double-wall container, in which at least one thermal insulation device ((5) and [0027]) is arranged, wherein the container (2) has at least at three temperature sensors (72) at a distance from each other that repeatedly record momentary temperatures of the container (see [0032]), wherein the position of the temperature sensors is selected from positions on the outer wall, the inner wall, and/or the thermal insulation device, wherein the device comprises an evaluation unit (7) that receives temperatures detected by the temperature sensors (see [0032]), wherein a layer-wise thermal transfer model is saved in the evaluation unit on the basis of the design and material properties of the container and the thermal radiation resulting therefrom (see [0034]).
Ryosuke fails to teach the evaluation unit is designed to calculate a temperature course from the thermal transfer model that contains at least two of the temperatures recorded by the temperature sensors; to calculate a target temperature value from the temperature course for the position of at least one of the additional temperature sensors, and to compare it with the actual temperature value detected by this temperature sensor, and to detect a change in the thermal insulation quality of the container from a deviation between the target temperature value and the actual value when the difference is beyond a limit value.
Rebernik teaches a comparison of the target and actual values of the temperature of a super insulation for a certain container (see Figure5, curves 44 and 46).
However, Rebernik fails to teach that the target value is calculated from two different actual values. 
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 13 and the examiner can find no teachings for a device and method for determining the thermal insulation quality of a double-wall, vacuum-insulated container which specifically includes that the evaluation unit is designed to calculate a temperature course from the thermal transfer model that contains at least two of the temperatures recorded by the temperature sensors; to calculate a target temperature value from the temperature course for the position of at least one of the additional temperature sensors, and to compare it with the actual temperature value detected by this temperature sensor, and to detect a change in the thermal insulation quality of the container from a deviation between the target temperature value and the actual value when the difference is beyond a limit value, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855